Seevers. J.
1. GUARDIAN ancl w.u'd: natural guar- . dian. I. The agreement made in January, 1874, in no manner affected the plaintiff’s interest as widow, but she agreed to “ answer for Grace Jones, as her guardian, she being her mother, and the law making her her natural guardian.” At the time the' agreement was executed no guardian had been appointed for Grace Jones. It is quite clear, we think, that Grace Jones is •not bound by said agreement; indeed, we do not understand counsel to so insist in their argument. Mrs. Rickey never signed said agreement, but E. II. and L. -H. Jones agreed to “ answer for the faithful performance of the contract on her part.” As we understand, Mrs. Rickey is perfectly willing •to abide thereby if it is legal and binding on all, but if not then she repudiates it; and it was agreed, in open court, that she should not be held bound unless it was so held as to all. As we find it is not binding on Grace Jones, it may be regarded as void and without effect as against any of the parties to this action.
2 contract: ^SSfevf-*1 deuce. II. The writings designated by the parties as releases are precisely alike, except that the consideration is stated differently, but the legal effect of all is the same, and the one executed by E. H. Jones is as follows:
. “ I, E. II. Jones, for and in consideration of the undivided half of a store in Lacona, Warren county, Iowa, and the undivided half of a certain tract of land of one hundred and twenty .acres, amounting in all to one thousand six hundred and seventy-five dollars, given to me by my father, J. W. Jones, of the county of Warren, and State of Iowa, aforesaid, for and in consideration of the above, I do agree and bind myself by these presents to release all my right, title and interest to his estate, should he die without making a will, that *471I will in no case claim anything more from said estate, either in law, equity, or otherwise.
“ Signed in presence of......, this____day of April, 1873.
“E. H Jones.”
This writing was in fact executed on the 21st day of April.
The defendants sought to prove, by parol, the matters set up in the answer and cross-petition, not for the purpose of “ changing the terms of the releases, but to show they “ were obtained unfairly by the decedent, and by undue parental influence, and for a purpose entirely different from the use now sought to be made of them, and that to now permit appellees to use these releases for the purpose sought would operate as a fraud upon appellee, and give her rights which she is mot in equity entitled to.” The court, however, being of opinion the proposed evidence would tend to contradict or vary the terms and legal effect of the writings, rejected the proposed evidence.
We do not understand the answer and cross petition to charge that the defendants’ signatures to the releases were procured through any fraudulent representations, Or that the contents or legal effect of the writings were not understood. Indeed, it is difficult to see how there could be any fraud in the transaction, so far as the defendants were concerned. If full scope and effect is given to the writings, the defendants parted with nothing to which they had any legal right. They obtained something for nothing, and how this can be-termed a fraud as to them we are at a loss to conceive.
Previous to the death of John W. Jones, these defendants had no right to any portion of his estate which the lavv recognized, and consequently there could be no fraud under the ■circumstances stated in procuring them to execute the writings. Stewart v. Stewart, 5 Conn., 216.
These writings are designated by counsel as releases. Strictly speaking, they are neither releases or receipts, but something more. They can be well said to embrace,'1st: A receipt for the money or property; 2d: A release' of all right, title and interest in the decedent’s estate, should he die with*472out making a will; and, 3d: An agreement or covenant not to claim anything more from the estate, either in. law or equity. This, to all intents and purposes, is a contract, and it cannot be varied or controlled by parol testimony. Its meaning cannot be changed by what occurred at the time it was executed. These instruments have mora of the elements of a contract than that in Stapleton v. King, 33 Iowa, 28.
Counsel ingeniously state their proposition, but it amounts to this, and nothing more: That the instruments were not intended to affect the interest of the signers in the estate of their father, should he die without a will, except that the amounts severally received should be treated as advancements. But this directly contradicts the plain and unambiguous language used. Why should what was received be treated as advancements? No such language can be found. Possibly the law would so imply, but certainly the parties have not so said. The instruments plainly say, “I will claim nothing more from the estate,” but it was sought to prove this is not what was meant or intended, and that it meant something just the reverse of what the language used clearly and without doubt imports. To state the proposition in the strongest possible language in favor of the defendants, it amounts to this: The decedent, without fraud, obtained the writings for a certain purpose and use, which the writings themselves clearly and plainly contradict. The effect of the proposed testimony was to contradict such writings.
3__._. validity of. III. We know of no reason why these writings should not have the force and effect their terms indicate. Why, or upon what.principle, should such contracts be declared void? why, even, should any technical rule be permitted to render them nugatory? The defendants had the power and capacity to determine whether what they obtained was better than a mere expectancy, or whether something was better than nothing, and certainly there is no rule that will prevent a parent from thus disposing of his property.
By these instruments, the defendants, for what appeared to them a sufficient consideration, covenanted not to claim any interest in the estate. It may be nothing passed at the time, *473but upon the descent being cast, the instruments took effect, and operated by way of estoppel. There is no difference in principle between this case and Fitch v. Fitch, 8 Pick., 480; Trull v. Eastman, 3 Met., 121; and Walker v. Walker, 67 Penn. St., 185.
The rule recognized in these cases is that an heir may, with the knowledge of his ancestor, sell or contract in relation to his expectancy or right to the property of such ancestor, and that such contract is valid and binding.
4. —r: miance?isafflim" IV. L. IT. Jones signed the wilting on the 21st day of April, 1873. He was then “about eighteen years old.” He was married in August 1873, at which time he attained his majority. Rev., Sec. 2539, Code, Sec. 2237.
A minor is bound by his contracts unless he disaffirms them within a reasonable time after he attains his majority and restores all tli'e money or property received by him by virtue of the contract and remaining within his control at any time after attaining his majority. Rev., Sec. 2540, Code, Sec. 2238.
What is a reasonable time within the meaning of this statute must of course depend on the circumstances of each case. Jenkins v. Jenkins, 12 Iowa, 195.
As we have seen, the defendant attained his majority in August 1873, the deceased died on the 2d day of December of the same year, and the subsequent agreement was made on the 29th day of January, 1874.
The defendant took no steps looking to a disaffirmance during the lifetime of his father, although four months intervened between his majority and such death. If he had dis-affirmed the contract during such time his father might have made some disposition of his property by will other and different from that provided by statute, in case no such will was made.
It must be presumed, we think, that the decedent intended at the time the contract was made to have it stand as the disposition of his property, so far as the defendant was concerned, in case no will was executed. There is no evidence tending *474to show that his intent as evidenced by the contract had in any degree changed at the time of his death. It would seem, therefore, that there is much force in the thought that if the contract was disaffirmed at all, it should have preceded the death of said Jones. But, conceding it could be done afterward, and also conceding the execution of the subsequent agreement was such a disaffirmance, nearly two months expired after the death of said Jones until that was executed, thus making altogether about six months, during which time the said defendant made no move in the direction of the disaffirmance of the contract. There are no special circumstances shown why this should not have been done earlier.
It is not shown that any.influences were brought to bear to prevent it, nor is his capaci'y for understanding business shown, or that for any reason he could not conveniently have exercised his rights. Under these circumstances we feel constrained to hold that the disaffirmance was not made within a reasonable time.
Aeeirmed.
Adams, J., dissents from the foregoing opinion in so far as it holds that the defendant, L. II. Jones, did not disaffirm within a reasonable time.